 1   WILLIAM J. PORTANOVA, State Bar No. 106193
     Attorney at Law
 2   400 Capitol Mall, Suite 1100
     Sacramento, CA 95814
 3   Telephone: (916) 444-7900
     Fax: (916) 444-7998
 4   Portanova@TheLawOffices.com
 5   Attorney for Defendant
     John Eby
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                              EASTERN DISTRICT OF CALIFORNIA
 9
                                                  CASE No. 2:19-cr-00161-MCE
10    UNITED STATES OF AMERICA,
                                                  STIPULATION TO VACATE JUDGMENT
11                    Plaintiff,                  AND SENTENCING AND SCHEDULE
                                                  STATUS HEARING; ORDER
12          v.
                                                  DATE: April 2, 2020
13    JOHN EBY,                                   TIME: 10:00 AM
14                    Defendant.
15
16         With the Court’s permission, defendant John Eby and plaintiff United States of
17   America, by and through their undersigned attorneys, hereby stipulate as follows:
18         1.     By previous order, this matter was set for judgment and sentencing on
19                January 9, 2020;
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28
                                                 1
 1        2.    By this stipulation, the parties jointly move the Court to vacate the
 2              judgment and sentencing hearing and set this matter for a status hearing
 3              regarding sentencing on April 2, 2020.
 4        IT IS SO STIPULATED.
 5
 6   DATED: December 3, 2019                /s/ William J. Portanova________
                                            WILLIAM J. PORTANOVA
 7                                          Attorney for Defendant
 8                                          JOHN EBY

 9
     DATED: December 3, 2019                MCGREGOR W. SCOTT
10                                          United States Attorney

11
12                                          /s/ Matthew Thuesen________________
                                            MATTHEW THUESEN
13                                          Assistant United States Attorney
                                            Attorney for Plaintiff
14                                          UNITED STATES OF AMERICA

15
          IT IS SO ORDERED.
16
     Dated: December 11, 2019
17
18
19

20
21
22
23
24
25
26
27
28
                                                2
